Case 1:18-cv-02076-RWL Document 32 Filed 11/07/18 Page 1lof2 .
Case 1:18-cv-02076-RWL Document 29-2 Filed 11/06/18 Page 2 of 3

jp

 

 

 

 

 

 

| SDC SDNY
_ DOCUMENT
| KLECTRONI
_UNITED STATES DISTRICT COURT DOC #: CALLY FILED
" SOUTHERN DISTRICT OF NEW YORK pe
wececcaceceeeeeseeseneeneeereteeettpettegeseeeseeacancoeetaeessesy x | DATE FILED: \\ -7]-)
AGRON ISUFI,
Plaintiff,
~against- Civ, No.: 18-CV-2076
622 THIRD AVENUE COMPANY, LLC, STIPULATION OF
COHEN BROTHERS REALTY VOLUNTARY DISMISSAL
CORPORATION, AND LAWRENCE WITH PREJUDICE
ANGELO, INDIVIDUALLY, —
| Defendants.

 

ee ee ee ee ee EO OTERO TREO ROE ee EMO EE EERE eS N
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorney of records on behalf of Plaintiff, AGRON ISUFI, and the undersigned attorney of record
on behalf of Defendants, 622 THIRD AVENUE COMPANY, LLC, COHEN BROTHERS
REALTY CORPORATION, and LAWRENCE ANGELO (collectively, “Defendants”), in the
above-captioned action, and pursuant to the Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
Procedure, that the above-captioned be, and the same hereby is, voluntarily dismissed, with
prejudice, as to all claims which were or could have been asserted therein against Defendants, and

without costs to any party as against the other, upon the Court’s approval of the pa

 
 
 

Settlement Agreement and General Release.

 

 

JOSEPH & NORINSBERG, LLC WWEKSON
- A
By: a SN ten By: / ol
Chaya M. Gouratie, Esq. A Bart! I Siegel, Esq
ATTORNEYS FOR PLAINTIFF ( ATTORNEYS FOR DEFENDANTS
225 Broadway, Suite 2700 -58 South Service Road, Suite 250
_ New York, New York 10007 Melville, New York 11747
(212) 227-5700 (631) 247-0404
chaya@norinsberzlaw.com paul sievel@jacksonlevyis.com

 

 

 

Dated: Lo | aul Aas Dated: {l [6 [rot

 
Case 1:18-cv-02076-RWL Document 32 Filed 11/07/18 Page 2 of 2
Case 1:18-cv-02076-RWL Document 29-2 Filed 11/06/18 Page 3 of 3

fa prs

__--$O ORDERED:

 

Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York

 
